Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, dated as of August 25, 2014 (the “Agreement”), is
made and entered into by and among Semiconductor Components Industries, LLC (the
“Company”), a wholly-owned subsidiary of ON Semiconductor Corporation, a
Delaware Corporation (the “Parent”), with offices at 5005 East McDowell Road,
Phoenix, Arizona 85008, and William Schromm (the “Executive”).

Executive is currently employed as the Senior Vice President and General Manager
of the Computing and Consumer Products Group of the Company pursuant to the
Employment Agreement dated October 20, 2006, and amended by Amendment No. 1
dated April 29, 2008 (collectively, the “Prior Agreement”).

Executive and the Company desire to enter into this Agreement to supersede and
replace the Prior Agreement in its entirety and to continue Executive’s
employment pursuant to the terms and conditions set forth herein.

 

  1. Employment, Duties and Agreements.

(a) The Company hereby promotes Executive to the position of Executive Vice
President and Chief Operating Officer and the Executive hereby accepts the
promotion and such position and agrees to serve the Company in such capacity
during the employment period described in Section 3 hereof (the “Employment
Period”). The Executive shall report to the Office of the Chief Executive
Officer (the “Office of the CEO”) of the Company and shall have such duties and
responsibilities as the Office of the CEO may reasonably determine from time to
time as are consistent with the Executive’s position as Executive Vice President
and Chief Operating Officer of the Company. During the Employment Period, the
Executive shall be subject to, and shall act in accordance with, all reasonable
instructions and directions of the Office of the CEO and all applicable policies
and rules of the Company.

(b) During the Employment Period, excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote his full
working time, energy and attention to the performance of his duties and
responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Company.

(c) During the Employment Period, the Executive may not, without the prior
written consent of the Company, directly or indirectly, operate, participate in
the management, operations or control of, or act as an executive, officer,
consultant, agent or representative of, any type of business or service (other
than as an executive of the Company), provided that it shall not be a violation
of the foregoing for the Executive to manage his personal, financial and legal
affairs so long as such activities do not interfere with the performance of his
duties and responsibilities to the Company as provided hereunder.

 

  2. Compensation.

(a) As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder, during the Employment
Period, the Company shall pay the Executive, pursuant to the Company’s normal
and customary payroll procedures, a base salary at the rate of $400,000 per
annum (the “Base Salary”). The Board of Directors of the Company and/or its
Compensation Committee (both or either herein may be referred to as the “Board”)
shall review the Executive’s Base Salary from time to time.

(b) In addition to the Base Salary, during the Employment Period, the Executive
shall be eligible to participate in a discretionary bonus program established
and approved by the Board for employees of the Company or its affiliates in
similar positions to the Executive (the “Program”) and,

 

1



--------------------------------------------------------------------------------

pursuant to the Program, the Executive may earn a bonus (the “Bonus”) on an
annual or other performance period basis (a “Performance Cycle”) up to 80% of
Base Salary earned and paid during the applicable Performance Cycle or an
additional amount as approved by the Board under the Program and in each case
based on certain performance criteria; provided that the Executive is actively
employed by the Company on the date the Bonuses are paid under the Program,
except as provided in Section 5(a) herein. The Bonus may be paid annually or
more frequently depending upon the Performance Cycle, as determined by the Board
and pursuant to the Program. The Bonus will be specified by the Board, and the
Bonus will be reviewed at least annually by the Board.

(c) During the Employment Period: (i) except as specifically provided herein,
the Executive shall be entitled to participate in all savings and retirement
plans, practices, policies and programs of the Company which are made available
generally to other senior executive officers of the Company, and (ii) except as
specifically provided herein, the Executive and/or the Executive’s family, as
the case may be, shall be eligible for participation in, and shall receive all
benefits under, all welfare benefit plans, practices, policies and programs
provided by the Company which are made available generally to other senior
executive officers of the Company (for the avoidance of doubt, such plans,
practices, policies or programs shall not include any plan, practice, policy or
program which provides benefits in the nature of severance or continuation pay).

(d) During the Employment Period, the Company shall provide the Executive with a
car allowance of $1,200 per month.

(e) During the Employment Period, the Company shall reimburse the Executive up
to $10,000 annually for actual financial planning expenses, without any tax
gross-ups.

(f) During the Employment Period, the Executive shall be entitled to at least
four (4) weeks of paid vacation time for each calendar year in accordance with
the Company’s normal and customary policies and procedures now in force or as
such policies and procedures may be modified with respect to senior executive
officers of the Company.

(g) During the Employment Period, the Company shall reimburse the Executive for
all reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s normal and customary policies and
procedures now in force or as such policies and procedures may be modified with
respect to senior executive officers of the Company.

(h) During the Employment Period, the Office of the CEO may ask Executive to
provide services to affiliates of the Company, including the Parent, that are
consistent with the Executive’s position as Executive Vice President and Chief
Operating Officer. Executive agrees to perform such services without additional
compensation from the Company, any affiliate, or the Parent.

 

  3. Employment Period.

The Company shall employ Executive on the terms and subject to the conditions of
this Agreement commencing as of the date of the execution of this Agreement (the
“Effective Date”). Executive shall be considered an “at-will” employee, which
means that Executive’s employment may be terminated by the Company or by the
Executive at any time for any reason or no reason at all. The period during
which Executive is employed by the Company pursuant to this Agreement shall be
referred to as the “Employment Period.” The Executive’s employment hereunder may
be terminated during the Employment Period upon the earliest to occur of the
following events (at which time the Employment Period shall be terminated):

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

 

2



--------------------------------------------------------------------------------

(b) Disability. The Company shall be entitled to terminate the Executive’s
employment hereunder for “Disability” if, as a result of the Executive’s
incapacity due to physical or mental illness or injury, after any accommodation
required by law, the Executive shall have been unable to perform his duties
hereunder for a period of ninety (90) consecutive days, and within thirty
(30) days after Notice of Termination (as defined in Section 4 below) for
Disability is given following such 90-day period the Executive shall not have
returned to the performance of his duties on a full-time basis.

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the term “Cause” shall mean: (i) a
material breach by the Executive of this Agreement; (ii) the failure by the
Executive to reasonably and substantially perform his duties hereunder (other
than as a result of physical or mental illness or injury); (iii) the Executive’s
willful misconduct or gross negligence which is materially injurious to the
Company; or (iv) the commission by the Executive of a felony or other serious
crime involving moral turpitude. In the case of clauses (i) and (ii) above, the
Company shall provide notice to the Executive indicating in reasonable detail
the events or circumstances that it believes constitute Cause hereunder and, if
such breach or failure is reasonably susceptible to cure, provide the Executive
with a reasonable period of time (not to exceed thirty (30) days) to cure such
breach or failure. If, subsequent to the Executive’s termination of employment
hereunder for other than Cause, it is determined in good faith by the Board that
the Executive’s employment could have been terminated for Cause (except for a
termination under (ii) of the above definition of Cause), the Executive’s
employment shall, at the election of the Board, be deemed to have been
terminated for Cause retroactively to the date the events giving rise to Cause
occurred.

(d) Without Cause. The Company may terminate the Executive’s employment
hereunder during the Employment Period without Cause.

(e) Voluntarily. The Executive may voluntarily terminate his employment
hereunder (other than for Good Reason), provided that the Executive provides the
Company with notice of his intent to terminate his employment at least three
months in advance of the Date of Termination (as defined in Section 4 below).

(f) For Good Reason. The Executive may terminate his employment hereunder for
Good Reason and any such termination shall be deemed a termination by the
Company without Cause. For purposes of this Agreement, “Good Reason” shall mean
(i) a material breach of this Agreement by the Company, (ii) without the
Executive’s written consent, reducing the Executive’s salary, as in effect
immediately prior to such reduction, while at the same time not proportionately
reducing the salaries of the other comparable officers of the Company, or
(iii) without the Executive’s written consent, a material and continued
diminution of the Executive’s duties and responsibilities hereunder, unless the
Executive is provided with comparable duties and responsibilities in a
comparable position (i.e., a position of equal or greater duties and
responsibilities); provided that in either (i), (ii), or (iii) above, the
Executive shall notify the Company within thirty (30) days after the event or
events which the Executive believes constitute Good Reason hereunder and shall
describe in such notice in reasonable detail such event or events and provide
the Company a thirty (30) day period after delivery of such notice to cure such
breach or diminution.

 

  4. Termination Procedure.

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive during the Employment Period (other than a
termination on account of the death of Executive) shall be communicated by
written “Notice of Termination” to the other party hereto in accordance with
Section 11(a).

 

3



--------------------------------------------------------------------------------

(b) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated pursuant to Section 3(b), thirty (30) days
after Notice of Termination, provided that the Executive shall not have returned
to the performance of his duties hereunder on a full-time basis within such
thirty (30) day period, (iii) if the Executive voluntarily terminates his
employment, the date specified in the notice given pursuant to Section 3(e)
herein which shall not be less than three months after the Notice of Termination
is delivered to the Company, (iv) if the Executive terminates his employment for
Good Reason pursuant to Section 3(f) herein, thirty (30) days after Notice of
Termination, and (v) if the Executive’s employment is terminated for any other
reason, the date on which a Notice of Termination is given or any later date
(within thirty (30) days, or any alternative time period agreed upon by the
parties, after the giving of such notice) set forth in such Notice of
Termination.

 

  5. Termination Payments.

(a) Without Cause. In the event of the termination of the Executive’s employment
during the Employment Period by the Company without Cause (including a deemed
termination without Cause as provided in Section 3(f) herein), the Executive
shall be entitled to: (i) any accrued but unused vacation, (ii) Base Salary
through the Date of Termination (to the extent not theretofore paid), (iii) the
continuation of Base Salary (as in effect immediately prior to the termination)
for twelve (12) months following the Date of Termination which, subject to the
restrictions set forth below, shall be paid in accordance with the Company’s
ordinary payroll practices in effect from time to time and which shall begin on
the first payroll period immediately following the date on which the general
release and waiver described below in this Section 5(a) becomes irrevocable,
(iv) any earned but not paid Bonus for the Performance Cycle immediately
preceding the Date of Termination, and (v) a pro-rata portion of the Bonus, if
any, for the Performance Cycle in which the Date of Termination occurs (based on
the achievement of the applicable performance criteria and related to the
applicable Performance Cycle as described in Section 2(b)). Notwithstanding the
foregoing, the amount of payment set forth in (iii) above during the six-month
period following the Date of Termination shall not exceed the severance pay
exception limitation amount set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) (any amount that is payable during such six-month
period that is in excess of the separation pay exception limitation shall be
paid in a single lump sum on the six-month anniversary of the Date of
Termination). If the Company determines in good faith that the separation pay
exception set forth in Treasury Regulation Section 1.409A-1(b)(9)(iii) does not
apply as of the Date of Termination, the amount set forth in (iii) above shall
be paid (a) in an initial lump sum equal to six months’ base salary (net of
applicable taxes and withholdings) on the six-month anniversary of the Date of
Termination and (b) thereafter in installments in accordance with the Company’s
ordinary payroll practices. The amounts set forth in (i) and (ii) above, shall
be paid in accordance with applicable law on the Date of Termination. The
amounts set forth in (iv) and (v) above shall be paid as soon as is reasonably
practicable after the close of the accounting books and records of the Company
for the relevant performance period at the same time bonuses are paid to other
active employees, but in no event will payment be made for any performance
period ending on December 31 before January 1 or after March 15 of the year
following the year in which the performance period ends. If payment by such date
is administratively impracticable, payment may be made at a later date as
permitted under Treasury Regulation Section 1.409A-1(b)(4)(ii). In addition, in
the event of a termination by the Company without Cause under this Section 5(a)
(including a deemed termination without Cause as provided in Section 3(f)
herein): (1) if the Executive elects to continue the Company’s group health
plans pursuant to his rights under COBRA, the Company shall pay the Executive’s
COBRA continuation premiums until the earlier of (x) the date the Executive
receives group health benefits from another employer or (y) the one-year
anniversary of the Date of Termination; and (2) the Company will provide the
Executive with outplacement services from vendors designated by the Company for
a period of six (6) months following the Date of Termination, at a cost not to
exceed $5,000. Notwithstanding the foregoing, the payments and benefits provided
in this Section 5(a) are subject to and conditioned upon the Executive executing
(and not revoking) a general release and waiver

 

4



--------------------------------------------------------------------------------

(in the form reasonably acceptable to the Company), waiving all claims the
Executive may have against the Company, its successors, assigns, affiliates,
executives, officers and directors. The release shall generally be provided to
the Executive on, or prior to, the Date of Termination and in no event more than
five (5) days following the Date of Termination. In addition, such payments are
subject to and conditioned upon the Executive’s compliance with the Restrictive
Covenants provided in Sections 7 and 8 hereof. Except as provided in this
Section 5(a), the Company shall have no additional obligations under this
Agreement.

(b) Cause, Disability, Death or Voluntarily other than for Good Reason. If the
Executive’s employment is terminated during the Employment Period by (i) the
Company for Cause, (ii) voluntarily by the Executive other than for Good Reason,
or (iii) as a result of the Executive’s death or Disability, the Company shall
pay the Executive or the Executive’s estate, as the case may be, within thirty
(30) days following the Date of Termination the Executive’s accrued but unused
vacation and his Base Salary through the Date of Termination (to the extent not
theretofore paid). Except as provided in this Section 5(b), the Company shall
have no additional obligations under this Agreement.

(c) Change in Control. In the event the Company terminates the Executive’s
employment without Cause (including a deemed termination without Cause as
provided in Section 3(f) herein) within two (2) years following a Change in
Control (as defined herein), then, in addition to all other benefits provided to
the Executive under Section 5(a) of this Agreement, notwithstanding any
provision in any applicable option grant agreement or restricted stock unit
award agreement (including time and performance based restricted stock unit
awards) between the Company or Parent and the Executive: (i) any outstanding but
unvested options and any restricted stock units granted on or prior to the
Effective Date and any unvested options and/or restricted stock units granted in
connection with the Executive’s promotion to Executive Vice President and Chief
Operating Officer shall fully vest upon the Date of Termination; and (ii) all
options (both vested and unvested) granted on or prior to the Effective Date or
in connection with the Executive’s promotion to Executive Vice President and
Chief Operating Officer will remain fully exercisable until the first to occur
of (1) the one-year anniversary of the Date of Termination, and (2) either the
tenth anniversary or the seventh anniversary of the grant date of such options,
depending upon what the relevant option grant agreement specifies with regard to
an option’s term or expiration date, provided, however, that if the Company
determines in good faith that the extension of the option’s exercise period
results in the options being considered non-qualified deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), such extension shall not take effect. For purposes of this Agreement, a
“Change in Control” shall have the meaning set forth in the ON Semiconductor
Corporation Amended and Restated Stock Incentive Plan (as amended effective
May 15, 2012) for “Change of Control.”

 

  6. Legal Fees.

In the event of any contest or dispute between the Company and the Executive
with respect to this Agreement or the Executive’s employment hereunder, each of
the parties shall be responsible for their respective legal fees and expenses.

 

  7. Non-Solicitation.

During the Employment Period and for one (1) year thereafter, the Executive
hereby agrees not to, directly or indirectly, solicit or assist any other person
or entity in soliciting any employee of the Parent, the Company or any of their
subsidiaries to perform services for any entity (other than the Parent, the
Company or their subsidiaries), or attempt to induce any such employee to leave
the employment of the Parent, the Company or their subsidiaries.

 

5



--------------------------------------------------------------------------------

  8. Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.

(a) During the Employment Period and thereafter, the Executive shall hold in
strict confidence any proprietary or Confidential Information related to the
Parent, the Company and their affiliates. For purposes of this Agreement, the
term “Confidential Information” shall mean all information of the Parent, the
Company or any of their affiliates (in whatever form) which is not generally
known to the public, including without limitation any inventions, processes,
methods of distribution, customer lists or customers’ or trade secrets.

(b) The Executive and the Company agree that the Company would likely suffer
significant harm from the Executive’s competing with the Company during the
Employment Period and for some period of time thereafter. Accordingly, the
Executive agrees that he will not, during the Employment Period and for a period
of one year following the termination of his employment with the Company,
directly or indirectly, become employed by, engage in business with, serve as an
agent or consultant to, become a partner, member, principal, stockholder or
other owner (other than a holder of less than 1% of the outstanding voting
shares of any publicly held company) of, or otherwise perform services for
(whether or not for compensation) any Competitive Business in or from any
location in the United States. For purposes of this Section 8(b), the term
“Competitive Business” shall mean any individual, partnership, corporation,
limited liability company, unincorporated organization, trust or joint venture,
or government agency or political subdivision thereof that is engaged in, or
otherwise competes or has demonstrated a potential for competing with the
Business (as defined herein) for customers of the Company or its affiliates
anywhere in the world. For purposes of this Agreement, the “Business” shall mean
the design, marketing and sale of semiconductors in the power, analog, digital
signal processing, mixed signal, advanced logic, discrete and custom devices,
data management semiconductors, memory and standard semiconductor components and
integrated circuits offered by the Company or its affiliates for use in
automotive electronics, computing, consumer and industrial electronics, wireless
communications, networking, military and aerospace and medical end-user markets.

(c) Upon the termination of the Employment Period, the Executive shall not take,
without the prior written consent of the Company, any drawing, blueprint,
specification or other document (in whatever form) of the Parent, the Company or
their affiliates, which is of a confidential nature relating to the Parent, the
Company or their affiliates, or, without limitation, relating to any of their
methods of distribution, or any description of any formulas or secret processes
and will return any such information (in whatever form) then in his possession.

(d) The Executive shall not defame or disparage the Parent, the Company, their
affiliates and their officers, directors, members or executives. The Executive
hereby agrees to cooperate with the Company in refuting any defamatory or
disparaging remarks by any third party made in respect of the Parent, the
Company, their affiliates or their directors, members, officers or executives.

(e) Nothing in Section 8(a) or 8(d) of this Agreement shall be construed to
limit, impede, or impair the right or obligation of the Executive to report any
illegal, improper, or other inappropriate conduct to any government agency
regarding matters that are within the jurisdiction of such agency.

 

  9. Injunctive Relief.

It is impossible to measure in money the damages that will accrue to the Company
in the event that the Executive breaches any of the restrictive covenants
provided in Sections 7 and 8 hereof. In the event that the Executive breaches
any such restrictive covenant, the Company shall be entitled to an injunction
restraining the Executive from violating such restrictive covenant (without
posting any bond or other security). If the Company shall institute any action
or proceeding to enforce any such restrictive covenant, the Executive hereby
waives the claim or defense that the Company has an adequate remedy at

 

6



--------------------------------------------------------------------------------

law and agrees not to assert in any such action or proceeding the claim or
defense that the Company has an adequate remedy at law. The foregoing shall not
prejudice the Company’s right to require the Executive to account for and pay
over to the Company, and the Executive hereby agrees to account for and pay
over, the compensation, profits, monies, accruals or other benefits derived or
received by the Executive as a result of any transaction constituting a breach
of any of the restrictive covenants provided in Sections 7 or 8 hereof.

 

  10. Representations.

(a) The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Executive hereby represents to the Company
that the execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which the
Executive is a party.

(b) The Executive hereby represents to the Company that he will not utilize or
disclose any confidential information obtained by the Executive in connection
with his former employment with respect to this duties and responsibilities
hereunder.

 

  11. Miscellaneous.

(a) Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four days after it is mailed by registered or certified
mail, postage prepaid, return receipt requested or one day after it is sent by a
reputable overnight courier service and, in each case, addressed as follows (or
if it is sent through any other method agreed upon by the parties):

If to the Company:

Semiconductor Components Industries, LLC

Attention: General Counsel

5005 East McDowell Road

Phoenix, Arizona 85008

If to the Executive, to the address for the Executive on file with the Company
at the time of the notice,

or to such other address as any party hereto may designate by notice to the
others.

(b) This Agreement shall constitute the entire agreement among the parties
hereto with respect to the Executive’s employment hereunder, and supersedes and
is in full substitution for any and all prior understandings or agreements with
respect to the Executive’s employment (it being understood that, except as
otherwise expressly stated in this Agreement, stock options and restricted stock
units awards granted to the Executive shall be governed by the relevant plan and
any other related grant or award agreement and any other related documents).

(c) This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

 

7



--------------------------------------------------------------------------------

(d) The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.

(e) (i) This Agreement is binding on and is for the benefit of the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by the Executive.

(ii) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in the Agreement, the
“Company” shall mean both the Company as defined above and any such successor
that assumes this Agreement, by operation of law or otherwise.

(f) Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by Company shall be implied by
Company’s forbearance or failure to take action.

(g) The Company may withhold from any amounts payable to the Executive hereunder
all federal, state, city or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation, (it being understood, that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(h) The payments and other consideration to the Executive under this Agreement
shall be made without right of offset.

(i) (i) Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Executive’s termination of
employment which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (“Section
409A Regulations”) shall be paid unless and until the Executive has incurred a
“separation from service” within the meaning of the Section 409A Regulations.
Furthermore, to the extent that the Executive is a “specified employee” within
the meaning of the Section 409A Regulations as of the date of the Executive’s
separation from service, no amount that constitutes a deferral of compensation
that is payable on account of the Executive’s separation from service shall be
paid to the Executive before the date (“Delayed Payment Date”) which is the
first day of the seventh month after the date of the Executive’s separation from
service or, if earlier, the date of the Executive’s death following such
separation from service. All such amounts that would, but for this subsection,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date. Notwithstanding anything in this Agreement to the
contrary, if the Company concludes that the severance payments described in
Section 5(a) constitute a “deferral of compensation” within the meaning of the
Section 409A Regulations, and if the consideration period that will be described
in the release required by Section 5(a), plus the seven (7) day revocation
period that will be described in the release, spans two (2) calendar years, the
severance payments shall not begin until the second calendar year.

 

8



--------------------------------------------------------------------------------

(ii) The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code and the
Section 409A Regulations. However, the Company does not guarantee any particular
tax effect for income provided to Executive pursuant to this Agreement. In any
event, except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to the Executive, the
Company shall not be responsible for the payment of any applicable taxes on
compensation paid or provided to the Executive pursuant to this Agreement.
Notwithstanding the foregoing, in the event this Agreement or any benefit paid
to Executive hereunder is deemed to be subject to Section 409A of the Code, the
Executive consents to the Company adopting such conforming amendments as the
Company deems necessary, in its sole discretion, to comply with Section 409A,
without reducing the amounts of any benefits due to the Executive hereunder.

(j) By signing this Agreement, the Executive agrees to be bound by, and comply
with the terms of the compensation recovery policy or policies (and related
practices) of the Company or its affiliates as such may be in effect from
time-to-time, as a result of Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act, as amended, and similar or related laws, rules and
regulations.

(k) This Agreement shall be governed by and construed in accordance with the
laws of the State of Arizona without reference to its principles of conflicts of
law.

(l) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

(m) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Semiconductor Components Industries, LLC

/s/ KEITH JACKSON

Name: Keith Jackson Title: Chief Executive Officer

/s/ WILLIAM SCHROMM

William Schromm

 

9